 



Exhibit 10.2
AMENDMENT NO. 5 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of November 10, 2006, and is by and among LASALLE
BANK NATIONAL ASSOCIATION, for itself as a lender, and as Agent (“Agent”) for
the lenders (“Lenders”) from time to time party to the Amended and Restated Loan
Agreement (as defined below) and APAC CUSTOMER SERVICES, INC., an Illinois
corporation (“Borrower”).
Preliminary Statements
     Agent and Borrower are party to that certain Amended and Restated Loan and
Security Agreement dated as of October 31, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Loan Agreement”). Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.
     Borrower has requested, among other things, that Agent and the sole
existing Lender amend the Amended and Restated Loan Agreement to (i) increase,
for a limited period as specified herein, the amount of the Maximum Revolving
Loan Limit from $27,500,000 to $30,000,000 and (ii) modify certain other
provisions thereof, as specified herein, and Agent and the sole existing Lender
are willing to do so on the terms and subject to the conditions set forth
herein.
     Borrower has advised Agent and the sole existing Lender that Borrower
desires to make an investment in the capital stock of APacific Customer Services
Phils., Inc., a corporation organized under the laws of the Philippines (“APAC
Philippines”), in an amount not to exceed $25,000 (the “Start Up
Capitalization”) .
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Consent. In reliance on the representations and warranties set forth in
Section 3 below and subject to the satisfaction of the conditions set forth in
Section 4 below, Agent and the sole existing Lender hereby consent to the
consummation of the Start Up Capitalization in APAC Philippines. Except as
expressly set forth in this Amendment, the foregoing consent shall not
constitute (x) a modification or alteration of the terms, conditions or
covenants of the Amended and Restated Loan Agreement or any of the Other
Agreements or (y) a waiver, release or limitation upon exercise by Agent or any
Lender of its rights, legal or equitable, except as to the matters to which it
expressly consents in this Amendment.

 



--------------------------------------------------------------------------------



 



     2. Amendments to Amended and Restated Loan Agreement. In reliance on the
representations and warranties set forth in Section 3 below and subject to the
satisfaction of the conditions set forth in Section 4 below, the Amended and
Restated Loan Agreement is hereby amended as follows:
     (a) The Schedules to the Amended and Restated Loan Agreement are hereby
amended and restated as of the date hereof as attached hereto as Attachment 1.
     (b) Exhibit A to the Amended and Restated Loan Agreement is hereby amended
and restated as of the date hereof as attached hereto as Attachment 2.
     (c) Section 1 of the Amended and Restated Loan Agreement is hereby amended
to add the following defined terms thereto:
     "Amendment No. 5 Closing Date” shall mean November 10, 2006.
     (d) Subsection 2(a) of the Amended and Restated Loan Agreement is hereby
amended (i) by deleting the reference therein to “$7,000,000”, and by inserting
in lieu thereof a reference to “$7,000,000, decreasing to $3,300,000 on the
Amendment No. 5 Closing Date, and increasing to $7,300,000 immediately upon
completion of Borrower’s Fiscal Year ending on or about December 31, 2006” and
(ii) by deleting the reference therein to “Twenty-Seven Million Five Hundred
Thousand and No/100 Dollars ($27,500,000)” and by inserting in lieu there of a
reference to “Twenty-Seven Million Five Hundred Thousand and No/100 Dollars
($27,500,000), increasing to Thirty Million and No/100 Dollars ($30,000,000) on
the Amendment No. 5 Closing Date, and decreasing to Twenty-Seven Million Five
Hundred Thousand and No/100 Dollars ($27,500,000) immediately upon completion of
Borrower’s Fiscal Year ending on or about December 31, 2006” In furtherance of
the foregoing, LaSalle hereby agrees that on the Amendment No. 5 Closing Date,
LaSalle’s Revolving Loan Commitment shall increase from $27,500,000 to
$30,000,000, with such Revolving Loan Commitment decreasing to $27,500,000
immediately upon completion of Borrower’s Fiscal Year ending on or about
December 31, 2006 (subject to further modifications pursuant to any Assignment
and Acceptances, if any, entered into by LaSalle following the Amendment No. 5
Closing Date).
     (e) The first sentence of Section 9(c) of the Amended and Restated Loan
Agreement is hereby amended and restated in its entirety as follows:
     “Borrower shall deliver to Agent the following financial information, all
of which shall be prepared in accordance with generally accepted accounting
principles consistently applied: (i) no later than thirty (30) days after each
fiscal month (excluding any fiscal month that ends a fiscal quarter), copies of
internally prepared financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow of Borrower,
certified by the Chief Financial Officer of Borrower, in each case subject to
year-end adjustments and the absence of footnotes, (ii) no later than forty-five
(45) days after each fiscal quarter, copies of internally prepared financial
statements, including, without limitation, balance sheets and

-2-



--------------------------------------------------------------------------------



 



statements of income, retained earnings and cash flow of Borrower, certified by
the Chief Financial Officer of Borrower, in each case subject to year-end
adjustments and the absence of footnotes, together with a compliance certificate
in the form of Exhibit B hereto, which compliance certificate shall include a
calculation of all financial covenants contained in this Agreement which are to
be complied with as of the last day of the applicable period covered by the
applicable financial statements and (iii) no later than seventy-five (75) days
after the end of each of Borrower’s Fiscal Years, audited annual financial
statements with an unqualified opinion by Ernst & Young or another independent
certified public accountants selected by Borrower and reasonably satisfactory to
Agent, which financial statements shall be accompanied by copies of any
management letters sent to the Borrower by such accountants.”
     (f) The last two sentences of Section 10 of the Amended and Restated Loan
Agreement are hereby amended and restated in their entirety as follows:
     “If, during the term of this Agreement, Borrower reduces the Revolving Loan
Commitments of all Lenders to zero in accordance with Section 2(d) hereof and,
as a result thereof, this Agreement is terminated, Borrower agrees to pay to
Agent, for the benefit of Lenders, as a prepayment fee, in addition to the
payment of all other Liabilities, an amount equal to (i) the sum of (a) two
percent (2%) of the Maximum Revolving Loan Limit then in effect plus (b) $25,000
if such prepayment occurs two (2) years or more prior to the end of the Original
Term, (ii) the sum of (a) one and one-half percent (1.50%) of the Maximum
Revolving Loan Limit then in effect plus (b) $25,000 if such prepayment occurs
less than two (2) years, but at least one (1) year prior to the end of the
Original Term, or (iii) the sum of (a) one half of one percent (0.50%) of the
Maximum Revolving Loan Limit then in effect plus (b) $25,000 if such prepayment
occurs less than one (1) year prior to the end of the Original Term.
Notwithstanding the foregoing, (a) Borrower shall not be obligated to pay such
prepayment fee if the Revolving Loans are refinanced in connection with a
refinancing by LaSalle or an affiliate of LaSalle and (b) if Borrower refinances
the Revolving Loans with a lender that is not LaSalle or an affiliate of LaSalle
on a date that is less than two (2) years, but at least one (1) year prior to
the end of the Original Term, for the sole reason that Agent has refused a
written request from Borrower to reduce or eliminate the Special Litigation
Reserve (which written request shall be accompanied by an executed proposal
letter to refinance the Revolving Loans, which proposal letter reflects the
elimination or reduction of the Special Litigation Reserve), then such
prepayment fee shall be the sum of (a) one half of one percent (0.50%) of the
Maximum Revolving Loan Limit then in effect plus (b) $25,000.”
     (g) Subsection 13(b) of the Amended and Restated Loan Agreement is hereby
amended by amending and restating clause (iv) thereof as follows: “(iv) incur
purchase money indebtedness or capitalized lease obligations, which indebtedness
or

-3-



--------------------------------------------------------------------------------



 



capitalized lease obligations shall, in each instance unless otherwise waived by
Agent in its sole discretion, be subject to access and use agreements in form
and content acceptable to Agent in is sole discretion (it being understood and
agreed that Borrower shall be required only to use good faith efforts to arrange
for any such agreements with respect to any such indebtedness or capitalized
lease obligations in effect as of the Amendment No. 5 Closing Date);”
     (h) Section 13(d) of the Amended and Restated Loan Agreement is hereby
amended by amending and restating clause (v) thereof as follows: “(v) purchase,
redeem or retire, or enter into any transaction to purchase, redeem or retire,
any shares of any class of its stock or any other of its outstanding equity
interests.”
     3. Representations and Warranties. To induce Agent and the sole existing
Lender to execute and deliver this Amendment, and to make the loans contemplated
hereby, Borrower hereby represents and warrants to Agent and Lenders as follows:
     (a) The execution, delivery and performance by Borrower of this Amendment
are within the organizational power of Borrower, have been duly authorized by
all necessary action, have received all necessary governmental approval (if any
shall be required), other than approvals which could not reasonably be expected
to have a Material Adverse Effect on Borrower, and do not and will not
contravene or conflict with any provision of law applicable to Borrower, the
articles of incorporation, by-laws or any other organizational document of
Borrower, any order, judgment or decree of any court or governmental agency, or
any agreement, instrument or document binding upon Borrower or any property of
Borrower, in each case, which contravention or conflict could reasonably be
expected to have a Material Adverse Effect on Borrower;
     (b) Each of the Amended and Restated Loan Agreement, as amended by this
Amendment, and the Other Agreements to which Borrower is a party are the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency or other laws related to enforcement of creditor’s rights
generally and general principles of equity related to enforcement;
     (c) After giving effect to the amendments set forth herein, no Event of
Default or event or condition which upon notice, lapse of time or both would
constitute an Event of Default has occurred and is continuing; and
     (d) After giving effect to the amendments set forth herein, the
representations and warranties of the Borrower contained in the Amended and
Restated Loan Agreement and the Other Agreements are true and accurate as of the
date hereof with the same force and effect as if such had been made on and as of
the date hereof, except for those specific to a past date (which shall be true
and correct as of such past date).
     4. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the prior or concurrent consummation of each of the following
conditions:

-4-



--------------------------------------------------------------------------------



 



     (a) Agent shall have received a fully executed copy of this Amendment,
together with each of the additional documents, instruments and agreements
listed on the Closing Checklist attached hereto as Exhibit A, each in form and
substance acceptable to Agent, together with such other documents, agreements
and instruments as Agent may require or reasonably request;
     (b) Agent shall have received (i) a projected monthly cash flow analysis of
Borrower and its Subsidiaries through December 31, 2007, (ii) an analysis of
projected financial covenant compliance (after giving effect to the financial
covenants set forth herein), (iii) a forecast of cash and non-cash restructuring
expenditures through December 31, 2007 and (iv) quarterly projections of Capital
Expenditures by Borrower and its Subsidiaries through December 31, 2007 on a
country-by-country basis, all such analyses, forecasts and projections to be in
form and content satisfactory to Agent;
     (c) All proceedings taken in connection with this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent and its legal counsel such acceptance to be evidenced by
Agent’s execution hereof; and
     (d) no Default or Event of Default shall have occurred and be continuing or
shall be caused by the transactions contemplated by this Amendment.
     5. Miscellaneous.
     (a) No Novation. This Amendment is not intended to nor shall be construed
to create a novation or accord and satisfaction with respect to any of the
Liabilities.
     (b) Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
     (c) Ratification. Except as expressly waived and modified hereby, the
Amended and Restated Loan Agreement and the Other Agreements each hereby are
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof. Agent and Lenders willingness
to provide the waivers herein and agree to the amendments herein shall not be
deemed to indicate or require Agent’s or Lenders’ willingness to agree to any
deviation from the terms of the Amended and Restated Loan Agreement (as modified
hereby) in the future.
     (d) Choice of Law. This Amendment shall be governed and controlled by the
laws of the State of Illinois as to interpretation, enforcement, validity,
construction, effect and in all other respects.
[Signature Page Follows]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            LASALLE BANK NATIONAL ASSOCIATION,
as Agent and the sole existing Lender
      By   /s/ Andrew J. Heinz       Its   First Vice President            APAC
CUSTOMER SERVICES, INC.,
as Borrower
      By   /s/ Robert J. Keller       Its   President and C.E.O.     

 